COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Michael Allen Lee v. The State of Texas
Appellate case numbers:     01-22-00836-CR
Trial court case numbers: 91060-CR
Trial court:                412th District Court of Brazoria County


       Appellant, Michael Allen Lee, has filed an “Amended Motion to Substitute
Counsel,” requesting that Michael C. Diaz be permitted to withdraw, and Jonathan D.
Landers be substituted as his counsel of record in this appeal. According to the motion,
Landers “has been employed to represent appellant in this case.” Accordingly, the motion
requests that Landers be substituted in place of Diaz as appellant’s counsel on appeal. See
TEX. R. APP. P. 6.5(d).
       The motion is signed by both Landers and appellant. See TEX. R. APP. P. 6.1(c).
The motion also confirms that Diaz, as the withdrawing attorney, has delivered the motion
to appellant in person or by mail. See TEX. R. APP. P. 6.5(d).
        The motion does not state that appellant conferred with the State regarding the
requested relief. However, more than ten days have passed, and the State has not opposed
the motion. See TEX. R. APP. P. 10.3(a)(2). The motion is granted. See TEX. R. APP. P.
6.5(d).
      The Clerk of this Court is directed to note the substitution of Jonathan D. Landers
as counsel for appellant on the docket of this Court.
       It is so ORDERED.

Judge’s signature: __/s/ Amparo Guerra_____________________________________
                    Acting individually  Acting for the Court

Date: ___December 15, 2022___